              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                      Plaintiff,
                                                     Case No. 19-CR-193-JPS
 v.

 BRIAN GANOS,
                                                                      ORDER
                      Defendant.


       On February 10, 2020, the day that the plea agreement was due,

counsel for Defendant filed a letter requesting additional time to file a plea

agreement while remaining eligible for the acceptance of responsibility

credit. (Docket #18). The letter indicates that the government does not

oppose the request, and the parties anticipate filling a plea agreement no

later than Monday, February 17, 2020. Id. The Court will grant the request

for an extension of time, but only until Friday, February 14, 2020.

       Accordingly,

       IT IS ORDERED that the Court’s amended trial scheduling order

(Docket #13) be and the same is hereby AMENDED according to the terms

of this Order; and

       IT IS FURTHER ORDERED that the parties submit a plea

agreement no later than Friday, February 14, 2020.

       Dated at Milwaukee, Wisconsin, this 12th day of February, 2020.

                                   BY THE COURT:




                                   J.P. Stadtmueller
                                   U.S. District Judge


  Case 2:19-cr-00193-JPS Filed 02/12/20 Page 1 of 1 Document 19
